        Case: 3:15-cv-00829-wmc Document #: 22 Filed: 09/24/20 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

KATRINA A. NAUMANN,

                             Plaintiff,                            ORDER

        v.                                                     15-cvB829-wmc

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.




        On October 3, 2018, the court issued an order and judgment remanding this case

to the commissioner for further proceedings under sentence four of 42 U.S.C. ' 405(g)

pursuant to stipulation of the parties.       Now before the court is plaintiff Katrina

Naumann’s attorney’s petition for fees pursuant to § 406(b)(1) in the amount of

$31,262.75 (dkt. #21), to which defendant has not objected.




             Fees under 42 U.S.C. ' 406

        As part of its judgment, a court may allow “a reasonable fee . . . not in excess of 25

percent of the . . . past-due benefits” awarded to the claimant. § 406(b)(1)(A). The fee

is payable “out of, and not in addition to, the amount of [the] past-due benefits.” Id.

Counsel asks the court to approve an attorney fee award in the amount of $26,365.50,

which represents 25 percent of the amount awarded to plaintiff in past-due benefits. In

addition, the court notes that plaintiff’s attorney received $8,629.32 in EAJA fees. (Dkt.

#20.)    Having considered the supporting materials filed by plaintiff's attorney, and

hearing no objection from plaintiff or defendant, the court will grant the motion. The fees


                                              1
       Case: 3:15-cv-00829-wmc Document #: 22 Filed: 09/24/20 Page 2 of 2


requested by counsel are reasonable in light of the time he spent on this case and the

favorable result he obtained for plaintiff while working on a contingency basis.

       Of course, counsel is not allowed to recover both awards. Section 406(b) has been

harmonized with the EAJA; though fee awards may be made under both the EAJA and

§ 406(b), a claimant's attorney must refund to the claimant the amount of the smaller fee.

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an EAJA award offsets

an award under Section 406(b)”).




                                         ORDER

       IT IS ORDERED that counsel’s motion for reasonable attorney fees under 42

U.S.C. § 406(b)(1) in the amount of $31,262.75 (dkt. #21) is GRANTED.

       Entered this 24th day of September, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
